NO. 07-03-0329-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                  SEPTEMBER 24, 2003

                          ______________________________


                      MARCELINO ANDRES SOLIS, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

           FROM COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

                NO. 102,723; HONORABLE WILLIAM DODSON, JUDGE

                          _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                                MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss his appeal. Although the

motion is signed only by appellant’s attorney, it is accompanied by a copy of a letter written

and signed by appellant in which he expresses his intent to dismiss his appeal.

Concluding the motion and attached letter substantially comply with the requirements of
Rule 42.2(a) of the Texas Rules of Appellate Procedure, we grant the motion. No decision

of this Court having been delivered, the appeal is dismissed. No motion for rehearing will

be entertained and our mandate will issue forthwith.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                            2